Title: To James Madison from James Leander Cathcart, 14 August 1805 (Abstract)
From: Cathcart, James Leander
To: Madison, James


          § From James Leander Cathcart. 14 August 1805, Washington. “It is some time since I had the honor to promise you document[s] to substantiate the justice of some personal remarks dispersed through the numerous communications which I have had the honor to transmit to the Department of State, The liquidation of my Accounts prevented me from presenting them prior to their final Settlement, neither was I very solicitous upon the subject, as my only wish at present is to prevent you from supposing me capable of misrepresentation.
          “The enclosures A and B contain proof positive of the certainty of Mr. O Brien’s connection with the Jews of Algiers and presumptive evidence of the many facts which I have reported relative to him in the course of my correspondence.
          “C; and D, are documents relative to Mr. Ingraham. The former is a letter from him to Brien Mc.Donogh wherein the character of Leon Farfara is placed in a proper point of view and Mr. Ingraham eventually acknowledges having embezzel’d £1228.16. Sterling of the property of the United States, as it is well known that when Mr. Barlow, sent him to Tripoli, that he was not worth one dollar, that he did not continue there two years, and that he was only allowed at the rate of one hundred dollars per month, it is likewise known that he never entered into any trade, that he lived on a much larger establishment than there was occasion for, and that he set several bad precedents by lavishing money unnecessarily on unworthy objects; Mr. Ingraham covers the above expenditures by charging in his Accounts a sum for repairs more than sufficient to build the house he lived in, when three hundred dollars would more than indemnify him for all his expenses under that head. Farfara knowing how Ingraham came by the above sum has cheated him out of £728.16. Sterling and Brien Mc.Donogh having placed the Seal of the British Consulate upon Ingraham’s Accounts, I conceive it highly probable that he has shared the plunder both with Ingraham and Farfara.
          “The latter is a Certificate, the copy of which as well as the original are in the hand writing of Mr Eaton, which I obliged Mr. Ingraham to give me at Leghorn in consequence of the infamous proceedings of himself and Mc.Donogh, these are the characters with whom I have unfortunately & inevitably been connected with and on whom Mr. O Brien placed and advised me to place implicit confidence.
          “Enclosure E, is Mr. Spence’s Certificate relative to George Davis which with my despatch of September the 12th 1803 signed by Hugh G. Campbell Esqr. will substantiate whatever I have alledged against him.
          “F, contains W.Y Purviance’s note requesting an Extract from Commodore Dale’s letter to me, which he published in the Florence Gazette without my permission with an intention to enhance his own importance, which however had a contrary effect as I counteracted his views and made him appear extremely mean and ridiculous.
          “G. and H, are Copies of Degen & Purviance’s Accounts which envolved me in a loss of dollars 1,551 31/100 which I was obliged to accede to in order to draw the balance of 37,000 dollars out of their hands which I could not effect for more than Seven months notwithstanding they had the greatest part of the above Sum in their hands for more than eighteen months free from interest merely to oblige them.
          “Exclusive of the observations which might be made on the charges, which are at more than double the just rate (of a private nature) I shall only observe that the 18. boxes of Tea when sold to me by them weighed 2.006lbs Net and that they only accounted to me for 1,046 lbs, saying the remainder was stolen out of their Store.
          
          “Of a public nature it is necessary to observe that as Navy Agents they receive a Commission for purchasing provisions for our Squadron, and have no right to any other profit: now by these Accounts it appears that they had sold to me the following articles at the following prices and it is presumable from the tenor of their conduct that they had made a resonable profit on them Vizt.
          
            
              97 Kegs of American split peas
              ⅌116.10.5
            
            
              50 Barrels of American Ship- bread
              112.10.0
            
            
              
              ⅌229.0.5
            
          
          “It likewise appears that they sold the above mentioned articles after they were disembarked from the Ionic Ship Minerva to the American Squadron as follows.
          
            
              97 Barrels of Peas sold to the American Squadron
              ⅌185.11.3
            
            
              50 Barrels of Biscuit sold to the Schooner Enterprize
              259.14.2
            
            
              
              ⅌445.5.5
            
          
          “Thus making a profit including their Commission of more than one hundred ⅌: Cent, and as vouchers are required for all expenditures at the Navy Department, if any has been forwarded they must be forged and the person or persons who may have sent them are entirely unworthy, either public or private confidence.
          “It would be an endless task to describe to you the chicane deception and intrigue that is practised by the whole possé of itinerant adventurers who have settled at Naples, Leghorn and Mersailles. They are in general men of infamous characters who would do any thing for money within the pale of the law; they have long formed the plan of getting the American trade into their own hands, and all the public employments, to give them some degree of consideration and to enable them to commence a correspondence with the Merchants of the United States, they have admitted two young Americans into their firm, the one is in New York soliciting business for them, the other went to England apparently on the same business, but in reality a scheme had been formed by one of the partners to promote an union between him and his Sister, which succeeded to his no small satisfaction, but in reality adds but little to his respectability.
          “The plan pursued to acquire recommendation is by inviting a number of American Citizens to their houses, and waiting an hour of hilarity to require it, but those who afterwards place business in their hands pay extremely dear for their entertainment.
          “You would blush Sir, to see by what Men we are represented, and by what Agents we are served in the Mediterranean; and until government makes some provision for their Consuls which will put them on an equality with those of other Nations, and be an inducement to men of character to solicit for those posts, I can see no alternative.”
        